DETAILED ACTION
This is responsive to the application filed 14 December 2020.
Claims 1-17 are pending and considered below.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-22 of U.S. Patent No. 10/373,625. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-22 of U.S. Patent No. 10/373,625 anticipate the currently pending claims. The parent claims include all of the limitations of the instant application claims, respectively (see examples in table below).  The parent claims also include additional limitations.  Hence, the instant application claims are generic to the species of invention covered by the respective parent claims.  As such, the instant application claims are anticipated by the parent claims and are therefore not patentably distinct therefrom.  (See Eli Lilly and Co. v. Barr Laboratories Inc., 58 USPQ2D 1869, "a later genus claim limitation is anticipated by, and therefore not patentably distinct from, an earlier species claim", In re Goodman, 29 USPQ2d 2010, "Thus, the generic invention is 'anticipated' by the species of the patented invention" and the instant “application claims are generic to species of invention covered by the patent claim, and since without terminal disclaimer, extant species claims preclude issuance of generic application claims”).
Further, it is well settled that the omission of an element/step and its function is an obvious expedient if the remaining elements perform the same function as before. In re Karlson, 136 USPQ 184 (CCPA 1963). Also note Ex parte Rainu, 168 USPQ 375 (Bd. App. 1969). Omission of a reference element or step whose function is not needed would be obvious to one of ordinary skill in the art.

Current claims
Claims of U.S. Patent No. 10/373,625
Claim 1:
An encoder for encoding an audio signal, the encoder comprising 

an analyzer configured for deriving prediction coefficients and a residual signal from a frame of the audio signal; 

a formant information calculator configured for calculating a speech related spectral shaping information from the prediction coefficients; 

a gain parameter calculator configured for calculating a gain parameter from an unvoiced residual signal and the spectral shaping information; and 

a bitstream former configured for forming an output signal based on an information related to a voiced signal frame, the gain parameter or a quantized gain parameter and the prediction coefficients. 

Claim 10:
 A decoder for decoding a received signal comprising information related to prediction coefficients, the decoder comprising 

a formant information calculator configured for calculating a speech related spectral shaping information from the prediction coefficients; 

a noise generator configured for generating a decoding noise-like signal; 

a shaper configured for shaping a spectrum of the decoding noise-like signal or an amplified representation thereof using the spectral shaping information to acquire a shaped decoding noise-like signal; and 

a synthesizer configured for synthesizing a synthesized signal from the amplified shaped encoding noise-like signal and the prediction coefficients. 

Claim 1:
An encoder for encoding an audio signal, the encoder comprising 

an analyzer configured for deriving prediction coefficients and a residual signal from a frame of the audio signal; 

a formant information calculator configured for calculating a speech related spectral shaping information from the prediction coefficients; 

a gain parameter calculator configured for calculating a gain parameter from an unvoiced residual signal and the spectral shaping information; and 

a bitstream former configured for forming an output signal based on an information related to a voiced signal frame, the gain parameter or a quantized gain parameter and the prediction coefficients …

Claim 9:
 A decoder for decoding a received signal comprising information related to prediction coefficients, the decoder comprising 

a formant information calculator configured for calculating a speech related spectral shaping information from the prediction coefficients; 

a noise generator configured for generating a decoding noise-like signal; 

a shaper configured for shaping a spectrum of the decoding noise-like signal using the spectral shaping information to acquire a shaped spectrum of the decoding noise-like signal; 

a synthesizer configured for synthesizing a synthesized signal from the shaped spectrum of the decoding noise-like signal and the prediction coefficients … 




Claims 1-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 10/909,997. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-14 of U.S. Patent No. 10/909,997 anticipate the currently pending claims. The parent claims include all of the limitations of the instant application claims, respectively (see examples in table below).  The parent claims also include additional limitations.  Hence, the instant application claims are generic to the species of invention covered by the respective parent claims.  As such, the instant application claims are anticipated by the parent claims and are therefore not patentably distinct therefrom.  (See Eli Lilly and Co. v. Barr Laboratories Inc., 58 USPQ2D 1869, "a later genus claim limitation is anticipated by, and therefore not patentably distinct from, an earlier species claim", In re Goodman, 29 USPQ2d 2010, "Thus, the generic invention is 'anticipated' by the species of the patented invention" and the instant “application claims are generic to species of invention covered by the patent claim, and since without terminal disclaimer, extant species claims preclude issuance of generic application claims”).
Further, it is well settled that the omission of an element/step and its function is an obvious expedient if the remaining elements perform the same function as before. In re Karlson, 136 USPQ 184 (CCPA 1963). Also note Ex parte Rainu, 168 USPQ 375 (Bd. App. 1969). Omission of a reference element or step whose function is not needed would be obvious to one of ordinary skill in the art.

Current claims
Claims of U.S. Patent No. 10/909,997
Claim 1:
An encoder for encoding an audio signal, the encoder comprising 

an analyzer configured for deriving prediction coefficients and a residual signal from a frame of the audio signal; 

a formant information calculator configured for calculating a speech related spectral shaping information from the prediction coefficients; 

a gain parameter calculator configured for calculating a gain parameter from an unvoiced residual signal and the spectral shaping information; and 

a bitstream former configured for forming an output signal based on an information related to a voiced signal frame, the gain parameter or a quantized gain parameter and the prediction coefficients. 

Claim 10:
 A decoder for decoding a received signal comprising information related to prediction coefficients, the decoder comprising 


a formant information calculator configured for calculating a speech related spectral shaping information from the prediction coefficients; 

a noise generator configured for generating a decoding noise-like signal; 

a shaper configured for shaping a spectrum of the decoding noise-like signal or an amplified representation thereof using the spectral shaping information to acquire a shaped decoding noise-like signal; and 

a synthesizer configured for synthesizing a synthesized signal from the amplified shaped encoding noise-like signal and the prediction coefficients. 

Claim 1:
1. An encoder for encoding an audio signal, the encoder comprising: 

an analyzer configured for deriving prediction coefficients and a residual signal from a frame of the audio signal; 

a formant information calculator configured for calculating a speech related spectral shaping information from the prediction coefficients; 

a gain parameter calculator configured for calculating a gain parameter from an unvoiced residual signal and the spectral shaping information; and 

a bitstream former configured for forming an output signal based on an information related to a voiced signal frame, the gain parameter or a quantized gain parameter and the prediction coefficients …

Claim 8:
A system comprising the encoder according to claim 1 and a decoder for decoding a received signal comprising information related to prediction coefficients, the decoder comprising: 

a formant information calculator configured for calculating a speech related spectral shaping information from the prediction coefficients; 

a noise generator configured for generating a decoding noise-like signal; 

a shaper configured for shaping a spectrum of the decoding noise-like signal or an amplified representation thereof using the spectral shaping information to acquire a shaped decoding noise-like signal; and 

a synthesizer configured for synthesizing a synthesized signal from the amplified shaped encoding noise-like signal and the prediction coefficients.




Claim Objections
Claim 8 is objected to because of the following informalities: in line 1, the claim recites the limitation “wherein the shaper is configured for”; however, there is no antecedent basis for the shaper in the claim. It is believed the dependency of the claim is a typographical error and should be upon claim 4 where a shaper is disclosed (not claim 1 where a shaper is not disclosed) and will be treated as such herein below.
Claim 9 is objected to because of the following informalities: in line 1, the claim recites the limitation “wherein the shaper is configured for”; however, there is no antecedent basis for the shaper in the claim. It is believed the dependency of the claim is a typographical error and should be upon claim 4 where a shaper is disclosed (not claim 1 where a shaper is not disclosed) and will be treated as such herein below.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 13 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. The claim does not fall within at least one of the four categories of patent eligible subject matter because the claim is directed to an “encoded audio signal” which is merely an electrical or sound signal. Such signals do not fall within one of the four statutory categories of invention (i.e., process, machine, manufacture, or composition of matter) since they are clearly not a series of steps of acts to constitute a process, not a tangible physical article or object, which is some form of matter, to be a product and constitute a manufacture or a machine, and not a composition of two or more substances to constitute a composition of matter.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 7, and 10-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Grabb et al. (USPN 6,067,511).
Claim 1:
Grabb discloses an encoder for encoding an audio signal, the encoder comprising 
an analyzer configured for deriving prediction coefficients and a residual signal from a frame of the audio signal (“the 10 LPC coefficients generated by LPC analyzer 31. Using the speech input signal 1 and the LPC coefficients, inverse filter 44 generates an LPC residual”, col. 11, lines 38-43); 
a formant information calculator configured for calculating a speech related spectral shaping information from the prediction coefficients (“The main function of LPC analyzer 31 and LPC to LSF converter 32 is to determine the gross spectral shape of speech input signal 1 and to represent that spectral shape as quantized digital bits comprising LSF index signal”, col. 8, lines 9-14); 
a gain parameter calculator configured for calculating a gain parameter from an unvoiced residual signal and the spectral shaping information (“LSF quantizer 34 also provides quantized LSF values to gain compensator 42 …. the RMS residual is then provided to gain compensator 42”, col. 11, lines 38-43, see also col. 8, lines 38-40 for voiced and unvoiced speech); and 
a bitstream former configured for forming an output signal based on an information related to a voiced signal frame, the gain parameter or a quantized gain parameter and the prediction coefficients (“Each of the quantized digital signals may be provided separately to a multiplexer 16 for conversion into a combined signal 17 which contains all of the quantized digital signals”, col. 5, lines 30-33, see also col. 8, lines 38-40 for voiced and unvoiced speech). 
Claim 2:
Grabb discloses the encoder according to claim 1, further comprising a decider configured for determining if the residual signal was determined from an unvoiced signal audio frame (col. 9, lines 19-23). 
Claim 7:
Grabb discloses the encoder according to claim 1, further comprising a quantizer configured for receiving the gain parameter, for quantizing the gain parameter to acquire the quantized gain parameter (col. 12, lines 13-19). 
Claim 10:
Grabb discloses a decoder for decoding a received signal comprising information related to prediction coefficients, the decoder comprising 
a formant information calculator configured for calculating a speech related spectral shaping information from the prediction coefficients (Fig. 7, items 76 and 79, note that LSFs are calculated from the LSF index); 
a noise generator configured for generating a decoding noise-like signal (“Gaussian noise generator 80 generates random noise corresponding to unvoiced sounds”, col. 14, lines 59-65); 
a shaper configured for shaping a spectrum of the decoding noise-like signal or an amplified representation thereof using the spectral shaping information to acquire a shaped decoding noise-like signal (Fig. 7, items 70, 85, and 90. Note that the input into LPC Synthesis Filter 90 is acquired by shaping the Gaussian noise using LSFs); and 
a synthesizer configured for synthesizing a synthesized signal from the amplified shaped encoding noise-like signal and the prediction coefficients (Fig. 7, item 90. Note that the output of 90 is synthesized from the Gaussian noise and LPC coefficients which are derived from the LSFs). 
Claim 11:
Grabb discloses the decoder according to claim 10, wherein the received signal comprises an information related to a gain parameter and wherein the shaper comprises an amplifier configured for amplifying the decoding noise-like signal or the shaped decoding noise-like signal (Fig. 7, items 4 and multiplication of outputs from 81 and 85). 
Claim 12:
Grabb discloses the decoder according to claim 10, wherein the received signal further comprises a voiced information related to a voiced frame of an encoded audio signal (Fig. 7, item 6) and wherein the decoder further comprises a voiced frame processor configured for determining a voiced signal based on the voiced information (Fig. 7, item 70), wherein the decoder further comprises a combiner configured for combining the synthesized signal and the voiced signal to acquire a frame of an audio signal sequence (Fig. 7, item 95, see also col. 18, lines 43-56. Note that the outputted speech is a string (combination) of voiced and unvoiced parts). 
Claim 13:
Grabb discloses an encoded audio signal comprising prediction coefficient information for a voiced frame and an unvoiced frame, a further information related to the voiced signal frame and an information related to a gain parameter or a quantized gain parameter for the unvoiced frame (“Each of the quantized digital signals may be provided separately to a multiplexer 16 for conversion into a combined signal 17 which contains all of the quantized digital signals”, col. 5, lines 30-33, see also col. 8, lines 38-40 for voiced and unvoiced speech). 
Claim 14:
Grabb discloses a method for encoding an audio signal, comprising 
deriving prediction coefficients and a residual signal from an audio signal frame (“the 10 LPC coefficients generated by LPC analyzer 31. Using the speech input signal 1 and the LPC coefficients, inverse filter 44 generates an LPC residual”, col. 11, lines 38-43); 
calculating a speech related spectral shaping information from the prediction coefficients (“The main function of LPC analyzer 31 and LPC to LSF converter 32 is to determine the gross spectral shape of speech input signal 1 and to represent that spectral shape as quantized digital bits comprising LSF index signal”, col. 8, lines 9-14); 
calculating a gain parameter from an unvoiced residual signal and the spectral shaping information (“LSF quantizer 34 also provides quantized LSF values to gain compensator 42 …. the RMS residual is then provided to gain compensator 42”, col. 11, lines 38-43, see also col. 8, lines 38-40 for voiced and unvoiced speech); and 
forming an output signal based on an information related to a voiced signal frame, the gain parameter or a quantized gain parameter and the prediction coefficients (“Each of the quantized digital signals may be provided separately to a multiplexer 16 for conversion into a combined signal 17 which contains all of the quantized digital signals”, col. 5, lines 30-33, see also col. 8, lines 38-40 for voiced and unvoiced speech). 
Claim 15:
Grabb discloses a method for decoding a received audio signal comprising an information related prediction coefficients and a gain parameter, the method comprising 
calculating a speech related spectral shaping information from the prediction coefficients (Fig. 7, items 76 and 79, note that LSFs are calculated from the LSF index); 
generating a decoding noise-like signal (“Gaussian noise generator 80 generates random noise corresponding to unvoiced sounds”, col. 14, lines 59-65); 
shaping a spectrum of the decoding noise-like signal or an amplified representation thereof using the spectral shaping information to acquire a shaped decoding noise-like signal (Fig. 7, items 70, 85, and 90. Note that the input into LPC Synthesis Filter 90 is acquired by shaping the Gaussian noise using LSFs); and 
synthesizing a synthesized signal from the amplified shaped encoding noise-like signal and the prediction coefficients (Fig. 7, item 90. Note that the output of 90 is synthesized from the Gaussian noise and LPC coefficients which are derived from the LSFs). 
Claim 16:
Grabb discloses a non-transitory digital storage medium having stored thereon a computer program (inherent in col. 6, lines 40-48) for performing a method for encoding an audio signal comprising the steps of claim 14 as shown above.
Claim 17:
 Grabb discloses a non-transitory digital storage medium having stored thereon a computer program (inherent in col. 6, lines 40-48) for performing a method for decoding a received audio signal comprising an information related prediction coefficients and a gain parameter, the method comprising the steps of claim 15 as shown above.

Allowable Subject Matter
Claims 3-6 and 8-9 would be allowable if rewritten to overcome the double patenting rejection set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: the prior art of record, individually or in combination, does not disclose:
 	a comparer configured for comparing the unvoiced residual signal and the amplified shaped encoding noise-like signal to acquire a measure for a likeness between the unvoiced residual signal and the amplified shaped encoding noiselike signal; and a controller configured for determining the gain parameter and to adapt the temporary gain parameter based on the comparison result; wherein the controller is configured to provide the encoding gain parameter to the bitstream former, when a value of the measure for the likeness is above a threshold value.
	Also, the prior art of record, individually or in combination, does not disclose:
a comparer configured for comparing the audio signal and the synthesized signal to acquire a measure for a likeness between the audio signal and the synthesized signal; and a controller configured for determining the gain parameter and to adapt the temporary gain parameter based on the comparison result; wherein the controller is configured to provide the encoding gain parameter to the bitstream former, when a value of the measure for the likeness is above a threshold value.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Kroon et al. (USPN 5,732,389) discloses a CELP speech decoder including a first portion comprising an adaptive codebook and a second portion comprising a fixed codebook. The CS-ACELP decoder generates a speech excitation signal selectively based on output signals from said first and second portions when said decoder fails to receive reliably at least a portion of a current frame of compressed speech information. The decoder does this by classifying the speech signal to be generated as periodic (voiced) or non-periodic (unvoiced) and then generating an excitation signal based on this classification. If the speech signal is classified as periodic, the excitation signal is generated based on the output signal from the first portion and not on the output signal from the second portion. If the speech signal is classified as non-periodic, the excitation signal is generated based on the output signal from said second portion and not on the output signal from said first portion.
Choi et al. presents a low bit rate phase excited linear prediction type speech encoder which filters a speech signal to limit its bandwidth and then fragments the filtered speech signal into speech segments. The speech segments are decomposed into a spectral envelope and an LP residual signal. The spectral envelope is represented by LP filter coefficients. The LP filter coefficients are converted into line spectral frequencies (LSF). Each speech segment is also classified as one of a voiced segment and an unvoiced segment based on a pitch of the segment. Parameters are extracted from the LP residual signal, where for an unvoiced segment the extracted parameters include pitch and gain and for a voiced segment the extracted parameters include pitch, gain and excitation level. The extracted parameters are then quantized.
Wang (USPN 5,528,727) discloses an adaptive pitch pulse enhancer and method, adaptive to a voicing measure of input speech, for modifying the adaptive codebook of a CELP search loop to enhance the pitch pulse structure of the adaptive codebook. The adaptive pitch pulse enhancer determines a voicing measure of an input signal, the voicing measure being voiced when the input signal includes voiced speech and the voicing measure being unvoiced when the input signal does not include voiced speech, modifies a total excitation vector produced by the CELP search loop in accordance with the voicing measure of the input signal, and updates the adaptive codebook of the CELP search loop by storing the modified total excitation vector in the adaptive codebook.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL G NEWAY whose telephone number is (571)270-1058. The examiner can normally be reached Monday-Friday 9:00am-5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Washburn can be reached on 571-272-5551. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAMUEL G NEWAY/Primary Examiner, Art Unit 2657